Case 1:20-cv-06742-GBD Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ewe ee ee ew eee Be eee eee ee ee xX
LESHAWN DAWSON, on behalf of himself and all:
others similarly situated, :
Plaintiff, :
“against 20 Civ. 6742 (GBD)
ROYAL APPLIANCE MFG. CO., :
Defendant. :
wo eee ee x

GEORGE B. DANIELS, United States District Judge:

In light of the parties’ notice that the parties have reached a settlement in principle on all
issues in this matter, all conferences and deadlines previously scheduled are adjourned sine die.
The parties shall submit a stipulation of dismissal or a status report within sixty (60) days of this

order.

Dated: February 3, 2021
New York, New York

SO ORDERED.

(PORE B. DANIELS
n

ited States District Judge

 

 

 
